James Ray JunekAppellee/s




                        Fourth Court of Appeals
                               San Antonio, Texas
                                    October 2, 2015

                                  No. 04-15-00394-CR

                               THE STATE OF TEXAS,
                                     Appellant

                                           v.

                                  James Ray JUNEK,
                                       Appellee

                    From the County Court at Law, Kerr County, Texas
                               Trial Court No. CR14-0145
                        Honorable Susan Harris, Judge Presiding


                                    ORDER
       The Appellee’s First Motion for Extension of Time to File Brief is GRANTED. The
appellant’s brief is due on October 28, 2015.


                                                _________________________________
                                                Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of October, 2015.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court